Title: To Thomas Jefferson from Peter Arrell Browne, 1 December 1825
From: Browne, Peter Arrell
To: Jefferson, Thomas


Sir.
Philada
Decr 1st 1825.
Knowing you take a deep interest in every new improvement in this our happy country, I take the liberty of enclosing you the  report of the 3rd Annual exhibition of the Franklin Institute, a society which bids fair to outstrip every other in usefulness, hitherto known in this City.I have the honour to be sir your friend & fellow Citizen—P. A. BrowneCor: Sec: